Motion Granted and Order filed June 26, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00434-CV
                                    ____________

IN THE ESTATE OF KIMBERLIE DENISE MENARD, INCAPACITATED


                      On Appeal from Probate Court No. 3
                             Harris County, Texas
                       Trial Court Cause No. 261740-401

                                      ORDER
      This is an appeal from a judgment signed January 29, 2018. The appellate
filing fee has been paid, and the clerk’s record has been filed. On May 30, 2018, we
notified appellant Jessie Smith that if she did not prove within 15 days that she had
paid or made arrangements to pay for the reporter’s record, we might consider and
decide those issues or points that do not require a reporter’s record.

      On June 4, 2018, appellant filed a request for extension of time. Though she
did not indicate the deadline for which she desired an extension, we will construe
her motion as one to extend the deadline to prove she has paid or made arrangements
to pay for the reporter’s record. The motion has been pending for more than 10 days,
and no response has been filed.

      The motion is GRANTED. If appellant does not provide proof to this court
by July 16, 2018, that she has paid or made arrangements to pay for the reporter’s
record, we will consider and decide those issues or points that do not require a
reporter’s record.

                                  PER CURIAM




                                        2